238 S.W.3d 607 (2006)
Michael Todd DAVIS, Appellant
v.
STATE of Arkansas, Appellee.
No. CR 06-669.
Supreme Court of Arkansas.
July 19, 2006.
Thurman Ragar, Jr., for appellant.
No response.
PER CURIAM.
Michael Todd Davis was found guilty of murder in the first degree and kidnapping and sentenced to consecutive terms of life and forty years' imprisonment. The appeal from the judgment has been lodged in this court. Appellant Davis is represented on appeal by Thurman Ragar, Jr., Deputy Public Defender. Mr. Ragar now asks that he be permitted to withdraw as counsel on the ground that he is ineligible for compensation for services as appellate counsel.
Act 1370 of 2001, codified as Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2001), provides that persons employed as full-time public defenders who are not provided a state-funded secretary are eligible to seek compensation for appellate work. Counsel here affirms that he is a full-time public defender with a full-time, state-funded secretary. Under these circumstances, he is not entitled to be paid for services in this appeal and his request to be relieved is well founded.
We grant Mr. Ragar's motion to withdraw and appoint attorney William O. James, Jr. to represent appellant. Our clerk is directed to set a new briefing schedule for the appeal.
Motion granted.